ORDER PER CURIAM Joseph Lewis Taylor was convicted following a bench trial in Warren County of second-degree domestic assault arising out of a fight between Taylor and his child’s mother, M.J. (“Victim”), in their apartment. Taylor, a prior and persistent offender, was sentenced to eight years’ imprisonment. Taylor appeals, contending there was insufficient evidence to support his conviction because the State failed to prove he choked and punched Victim. We affirm. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting'forth the reasons for this order pursuant to Rule 30.25(b).